Exhibit 10.1

 

AMENDMENT NO. 3 TO

INVESTMENT AGREEMENT

 

This AMENDMENT NO. 3 (this “Amendment”) to that certain Investment Agreement,
dated as of May 6, 2009 and amended as of August 11, 2009 and February 11, 2010
(the “Investment Agreement”), by and among Guaranty Bancorp (the “Company”) and
the investors named therein, is dated as of September 30, 2011, by and among the
Company and Patriot Financial Partners, L.P., Patriot Financial Partners
Parallel, L.P., Relational Investors Mid-Cap Fund I, L.P., Relational Investors
Mid-Cap Fund II, L.P. and Castle Creek Capital Partners IV, L.P. (the
“Investors”). Capitalized terms used but otherwise defined in this Amendment
shall have the respective meanings ascribed to them in the Investment Agreement.

 

WHEREAS, the Company and the Investors entered into the Investment Agreement
pursuant to which they were granted registration rights pursuant to Section 10
thereof with respect to the Convertible Preferred Stock and the Conversion
Securities into which the Convertible Preferred Stock could be converted; and

 

WHEREAS, the Company and the Investors entered into the Amended and Restated
Series A Convertible Preferred Stock Transaction Agreement, dated as of
August 9, 2011, pursuant to which the parties thereto agreed to make certain
amendments to the Investment Agreement in connection with the accelerated
mandatory conversion of the Company’s Convertible Preferred Stock.

 

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

Section 1.                                          Amendments.

 

(a)                                  A new definition is hereby added to
Section 1 of the Investment Agreement as follows:

 

“‘Voting Common Stock’ has the meaning set forth in the Certificate of
Designations.”

 

(b)                                 The definition of “Certificate of
Designations” in Section 1 of the Investment Agreement is hereby amended and
restated in its entirety to read as follows:

 

“‘Certificate of Designations’ means the Amended and Restated Certificate of
Designations for the Series A Convertible Preferred Stock.”

 

(c)                                  The definition of “Registrable Securities”
in Section 1 of the Investment Agreement is hereby amended and restated in its
entirety to read as follows:

 

“‘Registrable Securities’ means all shares of Voting Common Stock issued or
issuable with respect to the Series A Preferred Stock (as defined in the
Certificate of Designations) and all shares of Voting Common Stock issued or
issuable directly or indirectly with respect to the Conversion Securities by way
of conversion or exchange thereof or share dividend or share split or in
connection with a combination of shares, recapitalization,

 

--------------------------------------------------------------------------------


 

reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization.  As to any securities constituting Registrable Securities, such
securities will cease to be Registrable Securities when (i) a registration
statement with respect to the sale by the holder thereof is declared effective
under the Securities Act and such securities have been disposed of in accordance
with such registration statement, (ii) they have been acquired by the Company,
(iii) they have been sold to the public pursuant to Rule 144 or Rule 145 or
other exemption from registration under the Securities Act, or (iv) they are
able to be sold in their entirety by the Investor or transferee holding such
securities pursuant to Rule 144 under the Securities Act within any single
three-month period.”

 

Section 2.                                            Miscellaneous.

 

(a)                                  Each party hereto hereby acknowledges and
confirms that all references in the Investment Agreement to “this Agreement”
shall be deemed to include the Investment Agreement as amended by this
Amendment.

 

(b)                                 Except as expressly provided herein, the
Investment Agreement shall remain in full force and effect in accordance with
the terms thereof.

 

(c)                                  For the convenience of the parties hereto,
this Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original instrument, and all such counterparts will
together constitute the same agreement. Executed signature pages to this
Amendment may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

 

(d)                                 This Amendment shall be governed by,
construed and enforced in accordance with the laws of the State of Colorado,
without giving effect to conflicts of law principles or other principles that
would require the application of any other law.

 

[Remainder of this page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

 

GUARANTY BANCORP

 

 

 

 

 

By:

/s/ Paul W. Taylor

 

Name:

Paul W. Taylor

 

Title:

CEO and President

 

 

 

 

 

PATRIOT FINANCIAL PARTNERS, L.P.

 

 

 

 

 

By:

/s/ W. Kirk Wycoff

 

Name:

W. Kirk Wycoff

 

Title:

Managing Partner

 

 

 

 

 

PATRIOT FINANCIAL PARTNERS PARALLEL, L.P.

 

 

 

 

 

By:

/s/ W. Kirk Wycoff

 

Name:

W. Kirk Wycoff

 

Title:

Managing Partner

 

 

 

 

 

CASTLE CREEK CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

By:

/s/ William J. Ruh

 

Name:

William J. Ruh

 

Title:

Managing Principal

 

 

 

 

 

RELATIONAL INVESTORS MID-CAP FUND I, L.P.

 

 

 

 

 

By:

/s/ Henry W. Winship

 

Name:

Henry W. Winship

 

Title:

Principal and Senior Managing Director

 

3

--------------------------------------------------------------------------------


 

 

RELATIONAL INVESTORS MID-CAP FUND II, L.P.

 

 

 

 

 

By:

/s/ Henry W. Winship

 

Name:

Henry W. Winship

 

Title:

Principal and Senior Managing Director

 

4

--------------------------------------------------------------------------------